Citation Nr: 0701322	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 notification letter.  





FINDINGS OF FACT

1.	The veteran served on active duty from October 1957 to 
September 1961.  

2.	The veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2004; a notification 
letter in November 2004; a statement of the case in February 
2005; and a supplemental statement of the case in March 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication (a March 2005 supplemental 
statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.

The veteran contends that he is entitled to nonservice-
connected pension benefits based on his income.  The veteran 
has verified that he is not disabled and did not serve in 
Vietnam.  The sole question before the Board is whether the 
veteran meets the threshold eligibility requirements 
established by statute for a nonservice-connected pension.

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days during a period of war.  38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.3.  

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975, for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975, 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed). See 38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2 .

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (2006).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Service department records establish that the veteran served 
from October 1957 to September 1961.  Accordingly, the 
veteran is not eligible, by statute, for nonservice-connected 
pension benefits because he did not serve during a period of 
war as defined in 38 C.F.R. § 3.2.  

The veteran's sole contention is that he is in reduced 
financial circumstances and is therefore eligible for a 
nonservice-connection pension.  However, basic eligibility 
for the nonservice-connected pension the veteran seeks is 
based on wartime service.  Absent wartime service, the claim 
may not be granted.  In making this determination, the Board 
is bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements.  See 38 U.S.C.A. § 7104 (West 2002); Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the Federal Treasury must be 
authorized by statute).

In conclusion, the law, and not the evidence, is dispositive 
of the veteran's claim.  The veteran's claim is absent of 
legal merit and entitlement under the law because he does not 
have active service during a period of war.  See Sabonis, 
supra.  Therefore, the veteran does not meet the threshold 
statutory requirement for eligibility for nonservice-
connected pension benefits.  


ORDER

The claim for nonservice-connected pension benefits is 
denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


